Filed 10/29/20 In re K.S. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 In re K.S., a Person Coming Under the Juvenile Court                                          C090869
 Law.

 THE PEOPLE,                                                                           (Super. Ct. No.
                                                                                    SCRDJDSQ193146601)
                    Plaintiff and Respondent,

           v.

 K.S.,

                    Defendant and Appellant.




         After the juvenile court adjudged K.S. a ward of the court, it placed her on
probation with certain conditions, including an electronics search condition that K.S.
challenges on appeal as both unreasonable under state law and unconstitutionally
overbroad. We agree with K.S. that, under People v. Lent (1975) 15 Cal. 3d 481 and




                                                             1
In re Ricardo P. (2019) 7 Cal. 5th 1113 (Ricardo P.), the electronics search condition is
unreasonable. Accordingly, we will strike that condition and otherwise affirm.
                                     BACKGROUND
       In July 2019, a petition under Welfare and Institutions Code section 602 was filed
in Shasta County alleging that K.S. committed arson of an inhabited structure in violation
of Penal Code section 451, subdivision (b).1 Ultimately, in October 2019, K.S. admitted
she committed arson of a structure (§ 451, subd. (c)) and criminal threats (§ 422).
       A November 2019 dispositional report by a Shasta County probation officer
summarized the underlying facts of the case: in late June 2019, staff at a residential
youth group home conducted a room check and confiscated several of K.S.’s cellphone
chargers. K.S. did not respond well to the room search and said the residence counselor
was going to die. The next day, the counselor heard a smoke detector alarm in a hallway
near a bathroom, and later saw the bathroom curtain on fire. During the tumult, K.S. left
the group home without permission.
       A little more than a month later, law enforcement contacted K.S. at her mother’s
home, where K.S. admitted that she started the fire to escape from the group home
because “if she had stayed there any longer she would have killed herself because nobody
would listen to her.”
       K.S. told an officer that burns observed on her left arm were self-inflicted.
The November 2019 dispositional report explained that K.S. shared that she had been
cutting herself since she was in sixth grade and she stated she planned to kill herself upon
release. The report explained K.S.’s history of suicidal gestures, suicidal and homicidal
ideation and multiple psychiatric hospitalizations. A collateral statement portion of the
report detailed statements K.S. provided to others that in February 2019, she used a




1 Undesignated statutory references are to the Penal Code.


                                             2
website to arrange to meet with a 30-year-old male to have intercourse, and that K.S. was
hoping that if she met with the man he would kill her so she would not have the title of
suicide.
       At a November 2019 disposition hearing, the juvenile court adjudged K.S. a ward
of the court and placed her on juvenile probation. The juvenile court imposed various
terms and conditions, including condition 14, which provides: “That she submit her
person, property, vehicle, residence, and any parcel under her control to warrantless
search at any time, by any peace officer or probation officer with or without probable
cause; and that she provide any password or combination necessary to access any
electronic device or service during the warrantless search process.”
       A probation officer had stated the belief that the terms and conditions were
necessary for the rehabilitative direction and goals of probation. The juvenile court
imposed the electronic search condition over objection from K.S.’s counsel, explaining
that even though use of an electronic device was not apparently involved in the acts that
gave rise to the sustained charges, there was substantial information in the dispositional
report leading the juvenile court to believe it is appropriate to include the electronics
search condition.
                                       DISCUSSION
       K.S. argues the electronics search condition is unreasonable under state law and
unconstitutionally overbroad. We conclude the challenged condition is unreasonable
under Lent and Ricardo P.
                                              A
       “ ‘[A] juvenile court may order a ward under its jurisdiction to probation. (Welf.
& Inst. Code, §§ 727, 730, subd. (a).) Under Welfare and Institutions Code section 730,
subdivision (b), the court ‘may impose and require any and all reasonable conditions that
it may determine fitting and proper to the end that justice may be done and the



                                              3
reformation and rehabilitation of the ward enhanced.’ ” (Ricardo P., supra, 7 Cal.5th at
p. 1118.)
          “ ‘[A] condition of probation which requires or forbids conduct which is not itself
criminal is valid if that conduct is reasonably related to the crime of which the defendant
was convicted or to future criminality.’ (Lent, supra, 15 Cal.3d at p. 486.)” (Ricardo P.,
supra, 7 Cal.5th at p. 1118.) A condition of probation is invalid, if it (1) has no
relationship to the crime of which the offender was convicted, (2) relates to conduct
which is not in itself criminal, and (3) requires or forbids conduct which is not reasonably
related to future criminality. (Ibid.) The Lent test “ ‘is conjunctive -- all three prongs
must be satisfied before a reviewing court will invalidate a probation term.’ [Citation.]”
(Ibid.)
          Although we review for an abuse of discretion, our deferential review must be
meaningful and anchored in the record made by the juvenile court. (Ricardo P., supra,
7 Cal.5th at pp. 1118, 1124.)
                                               B
          In Ricardo P., the California Supreme Court addressed a challenge to an
electronics search condition in the case of a minor who admitted to a felony burglary that
did not involve any electronics use and then challenged a probation condition allowing
warrantless searches of his electronic devices and accounts. (In re David C. (2020)
47 Cal. App. 5th 657, 662 (David C.).) The Court “clarified that ‘Lent’s requirement that a
probation condition must be “ ‘reasonably related to future criminality’ ” contemplates a
degree of proportionality between the burden imposed by a probation condition and the
legitimate interests served by the condition.’ [Citation.] It struck the electronics search
condition as not reasonably related to Ricardo’s future criminality, finding that the
condition imposed ‘a very heavy burden on privacy with a very limited justification.’
[Citation.] The burden imposed on Ricardo’s privacy was ‘substantially disproportionate
to the condition’s goal of monitoring and deterring drug use,’ and, thus, the court held the

                                               4
condition invalid under Lent. [Citation.] In rejecting the People’s argument that the
condition was justified because it would aid in monitoring Ricardo’s drug usage, the high
court stated: ‘If we were to find this record sufficient to sustain the probation condition
at issue, it is difficult to conceive of any case in which a comparable condition could not
be imposed, especially given the constant and pervasive use of electronic devices and
social media by juveniles today. In virtually every case, one could hypothesize that
monitoring a probationer’s electronic devices and social media might deter or prevent
future criminal conduct.’ [Citation.]” (David C., at p. 663.)
        Similarly, the Supreme Court rejected the proposition that any search condition
facilitating supervision of a probationer necessarily is reasonably related to future
criminality. Such a proposition would oblige courts “to uphold under Lent a condition
mandating that probationers wear 24-hour body cameras or permit a probation officer to
accompany them at all times. Such conditions would enhance supervision of
probationers and ensure their compliance with other terms of probation. But they would
not be reasonable because the burden on the probationer would be disproportionate to the
legitimate interest in effective supervision.” (Ricardo P., supra, 7 Cal.5th at p. 1125.)
        In David C., the court struck a minor’s electronics search condition as
unreasonable in light of Ricardo P., explaining: “Nothing in the record suggests minor’s
crimes involved any use of electronics. The People did not articulate a specific
justification for the search condition, and instead provided only a general statement that
minors in sex offender treatment are typically subject to such search conditions so that
‘we . . . have the ability to see what they’re looking at on the Internet.’ This general
statement alone [was] insufficient to find that the electronics search condition” was
reasonably related to future criminality. (David C., supra, 47 Cal.App.5th at pp. 663-
664.)
        Here too, nothing in the record suggests K.S.’s offenses involved any use of
electronics, and the People did not articulate a specific justification for the search

                                              5
condition. A probation officer provided a general statement to the juvenile court
regarding the rehabilitative direction and goals of probation, and the People now argue
on appeal that the electronics search condition is reasonably related to enhancing
the probation department’s supervision of appellant. But, as the Court explained in
Ricardo P., a broad rationale to facilitate supervision does not render the electronics
search condition reasonable because the burden would be disproportionate to the
legitimate interest in effective supervision. (Ricardo P., supra, 7 Cal.5th at p. 1125;
see also id. at p. 1121 [“Lent does not ‘authoriz[e] conditions to shield probationers from
exposure to people and circumstances that are less than ideal but are nonetheless
unrelated to defendant’s current or prior offenses or any factor suggesting a risk of future
criminal conduct’ ”].)
       Accordingly, we conclude the electronics search condition is not reasonably
related to future criminality, as it is disproportionate to the legitimate interest in effective
supervision.
                                               C
       All three prongs of the Lent test must be satisfied before a reviewing court will
invalidate a probation term. (Ricardo P., supra, 7 Cal.5th at p. 1118.) We have
determined that the electronics search condition is not reasonably related to future
criminality, and there is no dispute that the electronics search condition relates to conduct
that is not in itself criminal. But the People argue the search condition is related to K.S.’s
offenses because the confiscation of her cellular telephone chargers prompted her to
commit the criminal acts due to her over-attachment to her cell phone.
       The argument fails, however, because the trial court indicated use of an electronic
device was not involved in the acts that gave rise to K.S.’s offenses. The record supports
the trial court’s statement. According to the probation report, K.S. told a counselor he
was going to die because she did not respond well to the room search. Moreover, K.S.



                                               6
said she started the fire to escape from the group home because nobody would listen to
her.
       Because we conclude the electronics search condition is unreasonable, we need
not address K.S.’s constitutional challenge. (See People v. Moran (2016) 1 Cal. 5th 398,
401-402 & fn. 2.)
                                      DISPOSITION
       Probation condition 14 is modified to strike the portion stating “; and that she
provide any password or combination necessary to access any electronic device or
service during the warrantless search process”. The judgment is affirmed as modified.
The juvenile court is directed to forward a copy of the amended probation order to the
appropriate probation authorities.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
RENNER, J.




                                             7